PER CURIAM.
Louisa Cola, plaintiff in the trial court, brought an action against Carvel A. Klee, to establish and enforce a New Jersey judgment in the State of Florida. From the final judgment of the circuit court giving full faith and credit to the foreign judgment, Klee appeals. We affirm.
Attached to the complaint in the Florida action was an exemplified copy of a New Jersey judgment in favor of appellee/Cola and jointly and severally against five defendants, including appellant/Klee. The parties herein stipulated to the existence of the New Jersey judgment and to appellant’s failure to make payment thereunder. Following a non-jury trial, final judgment was entered for Cola and this appeal ensued.
While the notice of appeal filed by appellant refers to the circuit court judgment as the order to be reviewed, appellant’s arguments on appeal deal solely with the New Jersey proceeding. In other words, appellant is attempting to use this appeal to relitigate the issues dealt with by the New Jersey court. This he cannot do. The merits of an original cause of action may not be re-litigated in an action on a judgment. See Whiteside v. Dinkins, 86 Fla. 261, 97 So. 517 (1923); 47 Am.Jur.2d Judgments § 931; 19 Fla.Jur. Judgments and Decrees § 510. Therefore, since appellant has failed to allege any error in the Florida proceedings, we affirm the judgment being appealed.
Affirmed.
LETTS, C. J., and MOORE and HURLEY, JJ., concur.